Citation Nr: 0918731	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for chronic recurrent 
skin disease diagnosed as annular psoriasiform eczematoid 
dermatitis, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a disability 
manifested by memory loss other than posttraumatic stress 
disorder (PTSD), to include as due to an undiagnosed illness.

3. Entitlement to a higher initial disability rating for 
PTSD, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran was in the Navy reserves from 1985 to 1993.  He 
served on active duty with the Navy from May 1985 to December 
1985.  He was also recalled to active duty as a field combat 
corpsman from December 1990 to May 1991 in support of 
Operation Desert Shield/Desert Storm.  Actual service in the 
Southwest Asia Theater of Operations was from December 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On appeal in October 2006, the Board remanded the case for 
additional development, to include providing proper VCAA 
notice and obtaining VA PTSD and skin examinations.

The Veteran did not request a hearing on this matter.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the October 2006 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise.  Therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

In light of the grant of service connection for skin disorder 
on a direct incurrence basis (38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303), the presumptive service connection aspect of this 
claim (38 C.F.R. § 3.317) is moot.


FINDINGS OF FACT

1. The Veteran served in Saudi Arabia and Kuwait during the 
Persian Gulf War.

2. The Veteran had a skin disorder prior to being recalled to 
active duty in December 1990. 

3. Based upon the Veteran's statements, it is at least as 
likely as not that the Veteran's pre-existing skin disorder 
chronically worsened during and as a result of active 
service.

4. The Veteran's current complaint of memory loss has been 
medically attributed to his service-connected PTSD, and the 
competent medical evidence demonstrates that it is not 
directly related to active service.

5. The Veteran's service-connected PTSD is manifested by 
anxiety, depression, hypervigilance, difficulty sleeping, 
nightmares, intrusive memories, and trouble remembering 
certain Gulf War experiences; his PTSD is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as difficulty 
understanding complex commands, panic attacks more than once 
weekly, impairment of short- and long-term memory, suicidal 
or homicidal ideation, hallucinations, spatial 
disorientation, impaired impulse control, and other such 
symptoms.


CONCLUSIONS OF LAW

1. With application of the doctrine of reasonable doubt, a 
pre-existing skin disorder, diagnosed as annular psoriasiform 
eczematoid dermatitis, was aggravated during active service.  
38 U.S.C.A. §§ 1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.304, 3.306 (2008).



2. Service connection for a disability manifested by memory 
loss other than PTSD, to include as secondary to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3. The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103,  5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2,  4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2001, October 2003, and November 2006 letters sent to the 
Veteran by the AMC/RO adequately apprised him of the 
information and evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473,  484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for chronic 
recurrent skin disease diagnosed as annular psoriasiform 
eczematoid dermatitis.  Therefore, no further development is 
needed with respect to this issue.

With respect to the claim for service connection for a 
disability other than PTSD manifested by memory loss, the 
July 2001 letter from the RO satisfies these mandates.  This 
letter informed the Veteran about the type of evidence needed 
to support his service connection claim, namely, proof of: 
(a) an injury in military service or disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letter made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  The 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  The July 2001 letter also enclosed a 
PTSD questionnaire.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a 
November 2006 letter.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).   Although the 
October 2003 letter was in connection with the initial 
service connection for PTSD, the claim in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Hartman v. Nicholson, 483 F3d 1311, 1314-1315 (Fed Cir. 
2007).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
September 2002 rating decision that is the subject of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess notice would 
not have operated to alter the outcome because evidence 
establishing service connection for the Veteran's memory loss 
claim and an increased rating for PTSD is lacking.  See 
Sanders, 487 F.3d at 887 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted.  As will be explained below in 
greater detail, the preponderance of the evidence is against 
the Veteran's claims; thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive several VA dermatology and psychiatric examinations, 
which are thorough for the purposes of deciding these claims.  
The claims file also contains private medical evidence.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Service Connection

a. Law and Regulations 

Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

Pre-Existing Disorders 

If a veteran has a preexisting disorder prior to service that 
is noted upon service entry, he cannot bring a claim for 
"incurrence" service connection for that disorder, but may 
only bring a claim for service connected "aggravation" of 
that disorder.  Wagner, 370 F.3d at 1096 ("if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder"); accord Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995) ("If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service").  In such 
a case, "[a] preexisting injury or disease will be considered 
to have been aggravated by active . . . service, where there 
is an increase in disability during such service . . . ." 38 
C.F.R. § 3.306(a).  

When claiming entitlement to service connection for the 
aggravation of a preexisting condition, a veteran need not 
establish a causal link between his military service and the 
deterioration of his preservice disability, but he bears the 
burden of proving that an aggravation, or permanent increase 
in severity, occurred in service.  Wagner, supra (noting that 
the "burden falls on the veteran to establish aggravation"); 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to 
constitute "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened, and 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  Jenson, 
supra; Paulson, supra ("The presumption of aggravation . . . 
is not applicable unless the preservice disability underwent 
an increase in severity during service"); Routen v. Brown, 10 
Vet. App. 183, 189 n.2 (1997) (noting that in order to 
establish aggravation, the preexisting disorder must have 
undergone "a lasting worsening . . . that is, a worsening 
that existed at the time of separation . . . ."); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

In determining whether aggravation occurred, the Board must 
give "[d]ue regard . . . [to] the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service," and 
"[t]he development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy . . . will establish aggravation of a 
disability."  38 C.F.R. § 3.306(b)(2).  

Where an in-service increase in severity has been shown, VA 
may rebut the presumption of aggravation by demonstrating 
that "the [in- service] increase in disability is due to the 
natural progress of the disease," and it must do so by 
offering "[c]lear and unmistakable evidence (obvious or 
manifest)" in this regard.  38 C.F.R. § 3.306(a), (b); accord 
Wagner, supra.


Service Connection Based on Undiagnosed Illness

Pursuant to 38 C.F.R. § 3.317, VA may grant service 
connection for a disability due to undiagnosed illnesses if 
the evidence demonstrates that veteran (1) is a "Persian Gulf 
veteran"; (2) who exhibits objective indications of a 
qualifying chronic disability; (3) which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317; accord 38 U.S.C.A. § 
1117; see Stankevich v. Nicholson, 19 Vet. App. 470, 471-72 
(2006) (outlining provisions of 38 C.F.R. § 3.317); Gutierrez 
v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or combination of the 
following): (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 C.F.R. § 3.317(a); see 38 U.S.C.A. § 1117(a)(2)(B); accord 
Stankevich, 19 Vet. App. at 471 (noting that a "qualifying 
chronic disability may result from an undiagnosed illness 
that cannot be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests").  In 
addition, the phrase "medically unexplained chronic 
multisymptoms illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs, and has such features as: 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illness of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

In addition, 38 C.F.R. § 3.317(a)(3) defines "objective 
indications of a qualifying chronic disability" to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
"Chronic" means a disability existing for six months or more, 
or a disability that exhibits intermittent episodes of 
improvement and worsening over a six-month period.  Signs or 
symptoms that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisystem illnesses include, 
but are not limited to: (1) fatigue, (2) signs or symptoms 
involving the skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, and (12) abnormal weight loss. (Number 
(13), menstrual disorders is not applicable.)  38 C.F.R. § 
3.317; accord 38 U.S.C.A. § 1117.  

A chronic disability resulting from an undiagnosed illness 
must be rated using evaluation criteria from the VA's 
Schedule for Rating Disabilities (Rating Schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. § 
3.317; accord Stankevich, 19 Vet. App. at 472 (recognizing 
that "[t]o determine whether the undiagnosed illness has 
manifested to a degree of 10% or more, the veteran's 
condition must be rated analogously to a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar").

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Lay Evidence

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises. It would also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



b. Factual Background

Service Treatment Records

The Veteran's April 1985 Report of Medical Examination for 
Enlistment in the Navy Reserve contains a normal examination 
of the skin.  In the accompanying Report of Medical History, 
the Veteran indicated that he had a history of skin disease; 
the examiner noted that the Veteran had a history of acne, 
"local Rx only."  The Veteran's December 1985 Report of 
Medical Examination for Release from Active Duty also 
contains a normal examination of the skin.  There is no 
accompanying Report of Medical History.  A May 1987 tri-
ennial examination contains normal skin findings.  In the 
accompanying Report of Medical History, the Veteran denied 
any history of skin disease.  The Veteran's September 1990 
annual examination indicates the presence of a 4 cm by 5 cm 
patch of redness on the Veteran's left thigh near his groin, 
which was not considered disqualifying.  The Veteran denied 
any history of skin disease in the accompanying Report of 
Medical History.

An April 1991 treatment note contains the following notation:

2nd LAI BAS Operation Desert Storm 

You've been examined within the past 12 months & 
are deamed [sic] physically qualified for 
separation from active duty.  No defects have been 
noted to disqualify you from your duties.

Private Treatment Records

In May 1994, the Veteran saw his treating physician and 
complained of a chronic eruption on both upper thighs.  He 
also reported a erythema rash on his palms since Desert 
Storm.  He indicated that Lotrimin and Loprox had provided 
temporary relief.  The doctor noted multiple 4-8 inch 
diameter typical ringworm eruptions on the Veteran's low back 
and left buttock, in addition to a deep erythemateus eruption 
on his left palm and, to a lesser extent, his right palm.  
KOH was positive for both lesions.  The impression was 
cutaneous fungal infection.  The doctor wrote "[g]iven 
failure of topical agent to control long term & new 
(probably) fungal palm eruption, will use [illegible]."  She 
prescribed a six week course of Griseofulvin.

In November 1994, the Veteran again sought treatment from his 
treating physician for the rash on his upper thighs and 
palms, which he indicated had been present since Desert 
Storm.  He indicated that his hands had "improved a great 
deal" after the initial course of Grisefulvin, but still 
felt dry and were slightly flakey.  The rash on his thighs 
was unaffected, although the Veteran reported that it was 
better in cooler weather.  A second course of Griseofulvin 
did not help.  The impression was (1) multiple ring-like 
erthematous lesions with mild flaking on both sides of the 
palms, and (2) "unexplained rash thighs "? resistant 
fungal."  The doctor referred the Veteran to dermatology, 
but he never followed through with the appointment.

An October 1995 record from the Veteran's treating physician 
indicates that the rash on his inner arms resolved after 
taking Griseofulvin, but had since returned.  The doctor 
prescribed Lotrimin.

A July 1996 treatment note reflects complaints of an 
intermittent rash on his thighs and arm since Desert Storm.  
The doctor noted multiple ring-like areas of erythema on the 
upper thighs and buttocks, with the most prominent spot on 
the left upper anterior thigh.  There was also fungal 
involvement in both great toes and one thumbnail.  The 
diagnosis was "probable tinea corporis" that was persistent 
and not responsive to topical medication.  

An August 1996 dermatology consultation note contains a 
diagnosis of gyrate (annular) erythema.  KOH was negative.  
The clinician instructed the Veteran to discontinue all 
antifungal medication.

April 2001 treatment records from Dr. F.S. indicate that the 
Veteran complained of an intermittent rash on his arms, 
thighs, and back.  The clinician noted an erythema scaling 
plaque annulu with trailing scales on the Veteran's arms and 
thighs.  The diagnosis was erythema annular centrifigum and 
onychomycosis.  

A November 2002 treatment note from Dr. F.S. indicates that 
the Veteran had a rash on his arms and right axilla waist 
area.  The clinician noted that the tinea pedis had improved, 
but that the Veteran still had tinea unguium.  A punch biopsy 
of a lesion on the Veteran's right lower back was taken.

A November 2002 pathology report contains a diagnosis of mild 
psoriasiform chronic eczematous dermatitis and superficial 
chronic perivasculitis.  The clinician explained: "The 
histologic features are not specifically diagnostic, but 
neurodermatitis, a variant of psoriasis, a variant of 
erythema annulare centrifugum (EAC), a drug eruption, or 
other hypersensitivity reaction are possible diagnostic 
considerations."

Another November 2002 treatment note from Dr. F.S. indicates 
that the Veteran had new lesions that were 1-2 cm with 
collarette scales and central clearing.  The Veteran reported 
that they had been itching.  The clinician wrote that the 
Veteran "may have [illegible] rosealis as well as EAC."  He 
noted that the EAC lesions appeared to be resolving 
especially along the belt line.  The diagnosis was 
pityoriasis rosea and EAC.  The clinician prescribed Lidex 
cream.

A December 2006 treatment note from Dr. P.B.D. indicates that 
the Veteran complained of a rash on his arms and legs and 
that he "first noticed eruption while in the Marines 
awaiting to be deployed to Desert Storm 1990?"  He reported 
that the eruption had persisted since that time, and that he 
had seen three dermatologists.  Fluocinonide had provided 
some minimal benefit.  The clinician noted dermatitic scaling 
areas in the areas the Veteran complained of.  He wrote "KOH 
is negative after intensive looking, but there are several 
suspicious area which could represent broke hyphae."  The 
Veteran also had a onychomycotic-appearing toenail.  The 
assessment was "probable underlying atopic eczema - doubt 
psoriasis - cannot rule out tinea corporis with 
onychomycosis."  A fungus culture was negative.



March 2002 VA Skin Examination

The Veteran reported a history of recurrent rash on his thigh 
and arms that started in 1991 or 1992 after returning from 
Desert Storm.  He also reported flares once a month, usually 
associated with stress, lasting 2-3 weeks.  The rash was 
fairly well controlled with Clobetasol.  The clinician noted 
that the Veteran had been evaluated by various dermatologists 
for this condition but had not received a definitive 
diagnosis.  The examination revealed a .5 cm circular mild 
erythematous scaly rash on the arm just above the medial 
epicondyle, and a 3 cm annular mild erythematous scaly rash 
on the right upper lateral thigh.  There were no other skin 
lesions.  The diagnosis was recurrent eczema.

October 2003 VA Examination

This examination focused only on the Veteran's memory 
problems.  The Veteran had divorced his third wife and had 
been promoted to a surveillance supervisor at the casino.  He 
denied any problem with short term memory, but complained 
about long term memory problems.  Upon examination, there was 
no impairment of thought process or communication.  No 
inappropriate behavior was noted.  He had no suicidal or 
homicidal thoughts.  He was alert and fully oriented.  There 
was no evidence of panic attacks, depression, or anxiety.  
The diagnosis was rule out cognitive disorder, not otherwise 
specified.  The GAF score was 80.  The examiner recommended 
neuropsychological testing.

November 2003 VA Neuropsychological Examination

The Veteran complained of memory difficulties that started 
after he returned from the Persian Gulf War and had since 
worsened.  He was unable to recall incidents that occurred 
during his deployment, details of his marriages, and 
incidents that occurred when he worked as a policeman.  He 
related several significant life events since returning from 
Kuwait that he felt contributed to a "roller coaster" mood.  
At the time, he was living with his girlfriend and visited 
his daughter frequently.  

Upon examination, the Veteran's affect was constricted but he 
occasionally smiled.  He admitted to occasional bouts of 
depression but denied any suicidal/homicidal ideation.  He 
was oriented to person, place, and time.  He put forth a good 
effort on all of the neuropsychological tests.  

The examiner diagnosed rule out cognitive disorder, not 
otherwise specified.  He determined that the Veteran's 
"emotional/psychiatric functioning was of SIGNIFICANT 
concern and likely contributed to the mild variability in his 
test performances and his subjective cognitive complaints."  
The examiner further determined that the Veteran's "observed 
preoccupation with his cognitive and physical ailments, which 
he attributed to the Persian Gulf War, and numerous 
psychosocial stressors appear to play a PROMINENT role in his 
daily life."  The examiner opined that the Veteran was 
likely to report an exacerbation in physical and/or cognitive 
symptoms during times of increased stress.  The examiner 
STRONGLY recommended that the Veteran be referred to the 
mental health clinic given his severe depressive symptoms.  
He assigned a GAF score of 80.  (Emphasis in original).

In an undated addendum, the examiner noted that 
neuropsychological testing did not reveal any service-related 
cognitive defects.  He did note, however, that testing 
suggested the Veteran was clinically depressed, and opined 
that "it is more likely than not" that the depression was 
unrelated to service.  

September 2008 VA Skin Examination

The clinician stated that "the records and [the Veteran] 
agree" that his chronic skin disease began in 1990.  The 
Veteran reported that the condition had waxed and waned over 
the years, and that he had had multiple flare-ups.  The 
clinician noted lesions on both inner arms, lateral on the 
left arm, and posterior on the right axilla.  No additional 
truncal lesions were noted.  There were also significant 
lesions on both thighs and buttocks.  The Veteran reported 
that he had had it on his left ankle in the past.  The total 
amount of affected body surface was roughly 10 percent.  The 
clinician outlined the treatment and different diagnoses that 
the Veteran had received over the years, and determined that 
"what appears to [be] an appropriate diagnosis at this point 
is annular psoriasiform eczematoid dermatitis."  As to 
whether the Veteran's skin disease began during service or 
was causally linked to any incident or finding recorded 
during service, the clinician wrote "[t]he answer to this 
question lies in the fact that the disease was first 
discovered in 1990 to his activation which took place in late 
November, early December, when the examination was in 
September."  The clinician stated that he was unable to give 
an opinion concerning aggravation without speculation.  As to 
whether the skin disease was due to an undiagnosed illness, 
the clinician stated:

Unfortunately, in the case of diseases of the skin 
it is fairly clear that multiple diagnoses are 
attributable to the same group of skin symptoms and 
signs as is the case in this veteran, the same 
group of signs and symptoms have led to multiple 
different diagnoses.  Nevertheless, I would not 
consider this an undiagnosed illness.  

Veteran's Statements

In a correspondence dated July 2001, the Veteran stated that 
"[s]ince I returned from the Gulf in the summer of 1991, I 
developed a skin disorder that becomes activated whenever I 
am placed into a situation involving stress.  It is also 
activated whenever I am exposed to humid or warm 
temperatures."  

In December 2002, the Veteran submitted medical literature 
concerning skin rashes.  

In the Veteran's notice of disagreement received in 
January 2003, he complained that the March 2002 VA 
examiner had incorrectly diagnosed his skin condition as 
eczema.  He stated:

The assessment report from the VA doctor reads that 
my service medical records showed an entry from a 
routine physical dated September 1990 and listed 
was the presence of a 4 by 5 cm patchy red rash on 
the right thigh.  Although the claim was in regard 
to cause connected to the Gulf War, it clearly 
indicates that the skin disorder was found and 
recorded during my tenure of military service as an 
active duty Corpsman with the U.S. Navy as well as 
a reservist Corpsman in the reserves (1985-1993).  
Also, the claim is cited as denied due to not being 
service related.  The fact of the matter is that I 
had this disorder during time of service and it 
definitely worsened due to the Gulf War.

***

No other entries from prior civilian service or 
service medical exams will show this disorder 
existed before entering the U.S. Navy in 1985 and 
was not diagnosed as having this disorder when the 
initial medical exam was given prior to entering 
boot camp in April 1985.  

In an October 2003 correspondence, the Veteran stated that 
"[m]y symptoms include little or no memory at all of not 
only the Gulf war, but of life and things I lived and saw as 
recent as 1992."  He further stated that "since I returned 
from the Gulf war in 1991, I have continuously suffered a 
noticeable memory loss in everything I have done since that 
time . . . I noticed a significant change in this status 
sometime around 1997.  I never sought help or requested an 
evaluation until 2001."

c. Discussion 

Skin

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  For 
a preexisting injury or disease to have been aggravated by 
active military, naval or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.
  
As previously indicated, the Veteran's September 1990 annual 
examination just before his re-entry to active duty in 
December 1990 revealed the presence of a 4 cm by 5 cm patch 
of redness on the Veteran's left thigh near his groin.  Thus, 
a skin disability was noted upon entry. Accordingly, the 
presumption of soundness is not found to apply here.  Thus, 
the appropriate question for consideration is whether the 
demonstrated preexisting skin disorder was aggravated by 
active service.

The Board notes that there is a current diagnosis of a skin 
disorder.  Specifically, private dermatologists consulted by 
the Veteran assessed him as having gyrate annular erythema, 
EAC and piyoriasis, and probable atopic eczema in August 
1996, November 2002, and December 2006, respectively.  The 
March 2002 VA examiner also noticed the presence of eczema, 
while the September 2008 VA examiner diagnosed annular 
psoriasiform eczematoid dermatitis.  The question remains 
whether it is at least as likely as not that the Veteran's 
pre-existing skin disorder was aggravated during service (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 relating to the 
equipoise standard of proof).

In order for an injury or disease to be considered to have 
been aggravated by active service, there must be an increase 
in disability during such service that is not merely 
attributable to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2007). Temporary or intermittent flare- 
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened. Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required. See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

The Veteran acknowledges that his skin condition began in 
September 1990, which is prior to his active service.  
However, he has consistently asserted that his skin condition 
worsened during his deployment to Kuwait.  As abnormal skin 
lesions (e.g. redness, dry/flaky skin) are ascertainable by 
the senses, the Veteran is competent to report that he had 
the same type of rash in Kuwait as he did prior to 
deployment, and that it encompassed a greater area of skin 
and involved greater degrees of symptomatology such as 
itchiness and scaling.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Barr v. Nicholson, 21 Vet App 303 
(2008).  Thus, the Board finds that the Veteran's statements 
support a finding of aggravation of pre-existing skin 
lesions.  Moreover, the frequency and nature of the post-
service dermatologic complaints and findings further suggest 
that the preexisting disorder permanently increased in 
severity.
  
In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran has a 
chronic recurrent skin disease, most recently diagnosed as 
annular psoriasiform eczematoid dermatitis, which was 
aggravated during service.  Accordingly, service connection 
for annular psoriasiform eczematoid dermatitis is warranted.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.

Memory Loss

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a disability manifested by memory loss other 
than PTSD, to include as secondary to an undiagnosed illness.  
The evidence does not establish service connection for this 
claimed disability on a direct basis because there is no 
competent medical evidence, including a medical nexus 
opinion, linking this complaint to an incident of or finding 
recorded during active service.  Further, the Board notes 
that there is no objective medical evidence that the Veteran 
currently experiences any disability as a result of his 
memory problems that could be related to an incident of or 
finding recorded during active service.  Rather, the evidence 
shows no in-service treatment for memory loss, and the 
Veteran consistently denied such problems in reports of 
medical history completed during his active service.  

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the Veteran's claimed memory problems.  While the record 
does contain evidence that the Veteran has experienced some 
memory impairment, this complaint has been attributed to a 
known clinical diagnosis.  See VAOPGCPREC 8-98 (Aug. 3, 
1998).  Specifically, the October 2008 VA examiner attributed 
the Veteran's memory loss to his service-connected PTSD.  
Thus, his memory loss does not here constitute an undiagnosed 
illness, nor has it been shown to be a manifestation of a 
chronic multisymptom illness.  

III. Initial Higher Rating

a. Law and Regulations

Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders,  
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive 30 percent rating for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.

A veteran will warrant a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

A veteran will receive a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

A 100 percent total disability rating will be secured by a 
veteran who experiences "[t]otal occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including  maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The Veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 30 percent rating.  See id.  He contends that a 50 
percent rating is warranted.  See Appellant's Post Remand 
Brief at 3.

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

Standard of Proof 

Additionally, as with service connection claims, when the 
evidence falls in relative equipoise, the veteran receives 
the benefit of the doubt in his favor.

b. Factual Background

The Veteran was first diagnosed with PTSD in February 2002.  
He denied any prior mental health treatment.  He complained 
of a sleep disturbance, nightmares, anxiety, decreased mood, 
excessive emotion, sadness, and avoidance of military related 
activities.  The Veteran reported that he was unable to 
remember much of what happened during his Persian Gulf tour.  
He was married to his third wife and had one child.  He had 
had a successful work career since service, first as a 
policeman and then as a criminal investigator for a casino.  
The VA examiner diagnosed PTSD, mild, with a GAF score of 65.  
He explained: "The Veteran presents with some significant 
symptoms of post traumatic stress disorder although severity 
appears to be mild given that global areas of function are 
not greatly impacted by his symptoms."

The Veteran submitted to another PTSD examination in October 
2008.  He indicated that he has not received any psychiatric 
or medical care in five years.  He complained of intrusive 
thoughts, anxiety, depression, some hypervigilance at night, 
occasional tearfulness, nightmares once a week, memory 
problems, and some avoidant behaviors.  The examiner wrote 
that "[the Veteran's] memory complaints are quite unusual in 
as much as he complains of not being able to remember things 
that happened in the Gulf War, not so much short-term memory 
difficulties or even recent memory difficulties."  The 
Veteran had no history of a head injury, was "basically 
healthy," and took no prescription medication that would 
cause memory trouble.  He has been promoted to director of 
the security at the casino, and stated that his performance 
evaluations have been good.  He indicated that he had lost 
two days in the last 12 months due to "emotional 
difficulties."  The Veteran reported that he lived with his 
girlfriend and that the relationship was going reasonably 
well.  He did have some friends, but spent most of his time 
alone or with his daughter.  He entertained suicidal thoughts 
"now and then."  He was able to shop, but had to plan it 
out, take a list, and go at night when nobody is there.  He 
was able to drive a car and take care of himself without 
difficulty.

Upon examination, there was no impairment of thought process 
or communication.  Eye contact was intermittent and he was 
intermittently tearful.  He was oriented to person, place, 
and time.  Memory testing was entirely normal on mental 
status.  He appeared to be depressed.  There was no 
impairment of impulse control.

The examiner diagnosed PTSD and assigned a GAF score of 70.  
He opined that the Veteran's memory trouble "is at least as 
likely as not" caused by the PTSD.  He explained:

I believe that his complaint of memory loss is more 
consistent with PTSD in as much as it is noteworthy 
that people with PTSD oftentimes have trouble 
remembering specifics of their stressor.  I do not 
see that the memory loss is due to something else 
based on his neuropsychological testing done 5 
years ago and the fact that he does not drink, he 
does not use drugs, he does not have a specific 
history of a head injury, and he does not have any 
undiagnosed illnesses as far as I know. 

The examiner opined that the Veteran overall had 
satisfactory functioning.  He wrote that "it is my 
opinion he likely has decreased work efficiency and 
perhaps brief periods in inability to perform 
occupational tasks due to the PTSD signs and symptoms, 
which are primarily anxiety, depression, and some 
avoidance."

Veteran's Statements

In his December 2002 NOD, the Veteran made the following 
statement:

I currently am in my third marriage since returning 
from the Gulf War and am now going through marital 
counseling in an attempt to avoid a third divorce.  
The reasons for the marital problems have been 
diagnosed by the psychologist as related but not 
limited to quick temperament, mood changes, self-
destructive memories of the war, low self-esteem, 
and lack of understanding or forgiveness on my 
behalf.  These reasons have been and still are a 
part of my life that I have carried with me since 
returning home from Operation Desert Shield/Storm.  
I had these emotions and feelings with my marriage 
that I came home to in 1991, and continue to access 
them now in marriage #3.  I do have difficulty in 
maintaining social relationships.

Lay Statements

Statement from the Veteran's mother and friend submitted in 
December 2002 attest to the Veteran's post-service alienation 
and different demeanor.  

c. Discussion

The Board determines that the evidence preponderates 
against a higher initial rating for the Veteran's 
service-connected  PTSD, currently assessed at 30 
percent.  Specifically, the Veteran's current and recent 
symptoms align most closely with a 30 percent rating, 
which encompasses chronic sleep  impairment, anxiety and 
suspiciousness, all of which are symptoms that the 
Veteran displays.  While there is evidence of isolated 
impairment of memory, the evidence of record does not 
indicate that the Veteran has experienced occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; at least weekly 
panic attacks; impaired abstract thinking or judgment; 
or circumstantial, stereotyped or circumlocutory speech, 
symptoms that are characteristic of a 50 percent 
evaluation.  In fact, the record indicates that the 
Veteran works full-time as director of security and has 
been successful in that position.  Although the Veteran 
has been married and divorced three times since 
returning from Kuwait, he is currently in a stable 
relationship and spends time with his daughter.  As 
noted above, the GAF scale scores are consistent with 
these conclusions.  Thus, a rating in excess of 30 
percent is not warranted. 

The Board acknowledges that symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type 
and degree of the  symptoms, or their effects, that 
would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level 
of  occupational or social impairment.  Id. at 443.  In 
this case, the evidence demonstrates that the Veteran 
has had a lengthy and successful career since his 
service separation.  While the Board recognizes that the 
Veteran has had, by his own account, three failed 
marriages, which could weigh in favor of a higher, 50 
percent rating by showing a difficulty in establishing 
and maintaining effective relationships, he has been in 
a stable relationship with his girlfriend and spends 
quality time with his daughter. 

In further support for the Board's decision to deny a 
rating in excess of 30 percent for PTSD, the February 
2002 and October 2008 VA psychiatric examinations noted 
above resulted in GAF scores of 65 and 70, respectively.  
A GAF Score of 61 to 70 denotes some mild symptoms 
(e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school 
functioning (e.g., occasional  truancy, or theft within 
the household), but generally functioning pretty well, 
has some meaningful interpersonal  relationships.  In 
view of the foregoing, the GAF scores of 65 in February 
2002 and 70 in October 2008 are not consistent with more 
than mild psychiatric impairment.  

When viewing the totality of the evidence as a whole, 
therefore, the Board determines that it weighs in favor 
of the current 30 percent rating, and against a higher 
evaluation of 50 percent.

The Board also determines that the evidence weighs 
against higher ratings of 70 percent or 100 percent, as 
the evidence of record does not indicate that the 
Veteran has exhibited the signs and symptoms that typify 
such ratings.  That is, he has not displayed 
occupational and social impairment with  deficiencies in 
most areas due to obsessional rituals that interfere 
with routine activities, impaired impulse control, 
spatial disorientation, or other such manifestations as 
would warrant a 70 percent evaluation.  He did indicate 
suicidal thoughts at times, but had never taken action 
and this finding, standing alone, does not establish a 
disability picture most nearly approximating a 70 
percent rating, especially in light of the GAF scores as 
noted above.  

The Veteran has also not exhibited total occupational 
and social  impairment due to such symptoms as gross 
impairment of thought process or communication, 
persistent delusions or hallucinations, memory loss for 
names of close relatives and the like, which would be 
necessary for a 100 percent rating.   

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), consideration has been given to the 
potential application of various provisions of Title 38 
of the Code of Federal Regulations, whether the Veteran 
raised them, including § 3.321(b)(1), which governs 
extraschedular  ratings.  The Board finds that the 
evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical 
the application of the regular rating schedule 
standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the Veteran 
has a successful career, works full-time, and has only 
missed two days of work due to emotional difficulties.  
There has been no showing by the Veteran that PTSD 
causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of the assignment of an  extraschedular 
rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 30  percent for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364-65 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56  (1990). 


ORDER

Service connection for annular psoriasiform eczematoid 
dermatitis is granted.

Service connection for a disability other than PTSD 
manifested by memory loss is denied.

An initial or staged rating in excess of 30 percent for PTSD 
is denied.




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


